Title: From George Washington to Thomas Mifflin, 14 January 1784
From: Washington, George
To: Mifflin, Thomas



Sir,
Mount Vernon 14th Jany 1784

The goodness of Congress, in the assurances they were pleased to give me of charging themselves with the interests of those confidential Officers who have attended me to the resignation of my public Employments; and the request of your Excellency

to Colonel Humphrys (after I had been honored with my public audience) that, if any thing should occur to him in consequence of what had just been suggested, that he would communicate it to you in a letter; induce me to take the liberty of bringing the wishes of that Officer before Congress.
Having devoted the last Seven or Eight years to the Service of his Country, he is desirous of continuing in the walk of public life, although he is ignorant—as I also am—of the Offices which Congress have to bestow and may think him competent to—Two things however, seem likely to occur: either of which I am perswaded he would fill with as much advantage to the public as reputation to himself. The one is a Regiment; in case a Continental peace Establishment should be resolved on: The other, official Secretary to an Embassy abroad, if new appointments should be made, or a vacancy happen in the old ones.
There is a third thing which I barely hint at, with all possible deference, and with a diffidence which proceeds more from a doubt of the propriety of my suggesting it, than from any question which arises in my Mind of his competency to the duties; and that is Secretary of Foreign Affairs, if Congress should think it expedient to make another appointment; and should find all those requisites in him which are necessary to constitute a Minister for that department —For his ability, integrity, punctuality, and sobriety I can fully answer.
If I have gone too far, Congress will please to excuse it; and attribute the error to my wishes to serve a worthy character. With great respect I have the honor to be Sir, Yr Excellys most Obedt & Hble Servant

Go: Washington

